JUSTICE BARRY, concurring in the decision: I choose to take a more simplistic, pragmatic approach to this bench-trial case. While I agree with the result reached by my colleague, Justice Heiple, I find that the post-arrest admissions and testimony of the defendant, while inconsistent with self-defense, are not totally and directly contradictory to her story at trial, and that therefore it was error for the trial court to overrule the defendant’s objections to the prosecutor’s inquiry as to when defendant first told anyone about the victim’s gun. Initially the defendant indicated that the victim Roach was attacked at some other place, and then at trial indicated that she had lied when she said that. At trial the defendant admitted that she shot Roach. Her prior arrest record, including four prior convictions involving dishonesty, were known to the trial judge, and it is axiomatic that the trial judge need not give any credibility to her testimony. Further, the testimony of other eyewitnesses does not indicate that Roach was armed. In this case there was substantial evidence of guilt; in fact, the evidence is overwhelming. (See People v. Green (1979), 74 Ill. 2d 444, 386 N.E.2d 272.) The defendant admitted the acts forming the basis for armed violence, the only crime of which she was convicted. The trial judge did not have to believe any aspects of her self-defense claim, including defendant’s totally unsupported allegation that the victim Roach had a gun. I would find the trial court’s admission of evidence of defendant’s post-arrest silence to have been error, but harmless beyond a reasonable doubt, and therefore not reversible.